Willie, Chief Justice.
An agent with power to receive payment is not, in general, clothed with authority to compound the debt or commute it for something else, as, for example, his own debt; but can only receive it in money, unless his particular employment confers the authority, or it can be implied from the general usage of business, or the habits of dealing between the parties. McAlpin v. Cassidy, 17 Tex., 450; Robson v. Watts, 11 Tex., 764.
There is nothing in the evidence in this cause to show any authority in Butler to receive payment for the brick sold by him, as agent of the appellee, to the appellant company, by having a credit entered to the amount of the value of the brick upon a debt due by him to the latter company.
His particular employment conferred no such authority, and it could not be implied from the general usage of the appellee’s business or its habits of dealing.
The settlement made by Butler with the Compress Company was not ratified, but was protested against and repudiated. The receipt was not accepted under any claim of ownership of any portion of *339Butler’s stock, nor did its indorsement in blank by Butler convey to the appellee any right or interest whatever in the stock. No estoppel is set up in the answer of appellant, and if it had been alleged it was not proved.
The Compress Company was not induced to change its position by any statement or conduct of the appellee, and no injury is shown to have been apprehended or suffered by the appellant from any act done by the appellee. Thomas v. Groesback, 40 Tex., 536.
There is no error in the judgment of the court below, but it is not apparent from the record that the appeal was taken for delay. The judgment will therefore be affirmed without damages.
Affirmed.
[Opinion delivered June 5, 1885.]